Case 3:19-cr-00077-MMH-PDB Document 76 Filed 08/31/21 Page 1 of 8 PageID 2879




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

    UNITED STATES OF AMERICA

    vs.                                              Case No.:     3:19-cr-77-MMH-PDB

    MARK WESLEY SCHMIT

                                                 /

                                            ORDER

          This case is before the Court on Defendant Mark Wesley Schmit’s

    counseled “Memorandum in Support of His Motion for Reconsideration and

    Emergency Motion for Compassionate Release.” (Doc. 70, Motion for

    Reconsideration). Schmit is a 52-year-old inmate incarcerated at Butner FMC,

    serving a 240-month term of imprisonment for the distribution of child

    pornography. (Doc. 54, Judgment). He suffers from terminal Stage IV colon

    cancer, for which doctors have ceased administering chemotherapy. According

    to a BOP physician (as related to counsel through Schmit), Schmit is expected

    to live another two to three months. (Doc. 72, Motion to Expedite at 2; Doc. 72-

    1 at ¶ 5, Declaration of Jack Fernandez). 1

          On December 22, 2020, the Court denied Schmit’s initial pro se motion

    for compassionate release. (Doc. 64, Order Denying Pro Se Motion for




    1     The severity of Schmit’s medical condition is not disputed.
                                                 1
Case 3:19-cr-00077-MMH-PDB Document 76 Filed 08/31/21 Page 2 of 8 PageID 2880




    Compassionate Release). At the time, Schmit advised the Court that doctors

    had terminated chemotherapy treatment and that he had only a few weeks or

    months left to live. See id. at 1–2. The Court denied the motion based on the 18

    U.S.C. § 3553(a) factors, citing: (1) the severity of the offense; (2) the small

    fraction of the 20-year prison sentence Schmit had served (one year and eight

    months at the time, dating from his arrest on April 16, 2019); (3) the fact that

    Schmit had not developed a verified release plan; and (4) the fact that Schmit

    resided at a dedicated medical facility, which was scheduled to transfer Schmit

    to a hospice program and would be able to provide palliative care.

          On August 4, 2021, Schmit filed the Motion for Reconsideration (Doc. 70)

    through counsel. He filed the Motion to Expedite (Doc. 72) on August 17, 2021,

    and a supplemental notice on August 19, 2021 (Doc. 75). He argues that his

    medical condition has further deteriorated since the Court denied his initial

    motion for compassionate release, Motion for Reconsideration at 14–15, and

    that the precariousness of his situation is compounded by the spread of the

    Covid-19 delta variant, id. at 10–13. He argues that, unlike when the Court

    denied his initial motion, he now has a release plan, which is to be admitted to

    the Veterans Affairs (VA) hospice facility in Lake City, Florida. Id. at 15–16.

    Schmit asserts that when the Court originally sentenced him to 20 years in

    prison, there was a possibility he might live until his release date at age 65, but

    that possibility is now gone. Id. at 6–7. Schmit also states that he cannot receive


                                            2
Case 3:19-cr-00077-MMH-PDB Document 76 Filed 08/31/21 Page 3 of 8 PageID 2881




    family visitors at Butner FMC because of Covid-19 restrictions, id. at 7, 17, but

    that releasing him to the VA facility in Lake City, Florida, will allow him to

    visit with and continue to reconcile with family members, see id. at 15.

          Schmit attaches four documents in support of his Motion for

    Reconsideration. These are: (1) a letter from Schmit’s ex-wife, Susan German

    (Doc. 70-1); (2) a letter from Jason Crawford, chaplain at the Bradford County

    Sheriff’s Office (Doc. 70-2); (3) a letter from Laura Mabry, LPN, head nurse of

    the Bradford County Jail Medical Department (Doc. 70-3); and (4) a

    Department of Justice “Pandemic Response Report” about the Butner Federal

    Correctional Complex, dated January 2021 (Doc. 70-4).

          The United States opposes the Motion for Reconsideration. (Doc. 74,

    Response). The United States concedes that, based on Schmit’s advanced

    terminal cancer and grim prognosis, Schmit has shown “extraordinary and

    compelling reasons” for a sentence reduction under 18 U.S.C. § 3582(c)(1)(A)

    and U.S.S.G. § 1B1.13. Response at 3. 2 However, the United States argues that

    the Court should deny the Motion for Reconsideration because the sentencing

    factors under 18 U.S.C. § 3553(a) and the policy statement do not support

    reducing Schmit’s sentence to time served. Id. at 4–12. The United States

    argues that the Court correctly balanced the § 3553(a) factors when it originally



    2     The United States also does not contest that Schmit has satisfied § 3582(c)(1)(A)’s
    exhaustion requirement.


                                               3
Case 3:19-cr-00077-MMH-PDB Document 76 Filed 08/31/21 Page 4 of 8 PageID 2882




    denied Schmit’s motion for compassionate release; that nothing has materially

    changed since then to undermine that analysis; and that, given the ubiquity of

    internet-connected devices and Schmit’s history of using his cancer diagnosis to

    manipulate the victims into sending him child pornography, he is still a danger

    to the community.

          The Court has fully considered the parties’ arguments, including

    pertinent medical records, letters, and other exhibits. The Motion for

    Reconsideration is due to be denied.

          There is no question that Schmit’s terminal cancer and his failing health,

    either alone or in combination with Covid-19, are “extraordinary and

    compelling” reasons for a sentence reduction. See U.S.S.G. § 1B1.13, cmt.

    1(A)(i). But the Court must also consider whether the § 3553(a) sentencing

    factors support a reduction in sentence. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G.

    § 1B1.13. Under the applicable policy statement, by which the Court is bound,

    United States v. Bryant, 996 F.3d 1243, 1248 (11th Cir. 2021), the Court must

    further consider whether the defendant is “a danger to the safety of any other

    person or to the community, as provided in 18 U.S.C. § 3142(g),” U.S.S.G. §

    1B1.13(2).

          As the Court explained in its prior Order,

          releasing [Schmit] from BOP custody is not warranted upon
          consideration of all the § 3553(a) factors. Among other things, the Court
          must consider “the nature and circumstances of the offense and the


                                             4
Case 3:19-cr-00077-MMH-PDB Document 76 Filed 08/31/21 Page 5 of 8 PageID 2883




          history and characteristics of the defendant,” § 3553(a)(1), as well as the
          need for the sentence “to reflect the seriousness of the offense, to promote
          respect for the law, and to provide just punishment for the offense,” §
          3553(a)(2)(A). Although Schmit was convicted of distributing child
          pornography, this was not an ordinary distribution offense. FBI agents
          began investigating Schmit after they discovered he had exchanged
          videos of child exploitation with an individual who was arrested in New
          Hampshire for the attempted production of child pornography. PSR at ¶¶
          7–9. Upon further investigation, FBI agents discovered that Schmit,
          using the persona of a teenage boy named “Justin,” had engaged in
          sexually graphic conversations with three young women and pressured
          them into sending him sexually explicit images of themselves. Id. at ¶¶
          15–22; (see also Doc. 37, Plea Agreement at 20–23). Two of the victims,
          M.R. and M.P., were confirmed to have been minors at the time, and
          Schmit was aware of their ages. With respect to the third victim, M.L., it
          was not confirmed whether she was a minor when she sent the explicit
          images. PSR at ¶ 23. However, M.L. recently submitted a letter to this
          Court describing herself as a victim of child pornography. (Doc. 63-5,
          Letter from M.L.). In the letter, she discusses the impact that Schmit’s
          conduct had on her and urges the Court not to release him from custody.

          In light of the severity of the offense conduct, the Court determined that
          a 240-month term of imprisonment was warranted (aware of the terminal
          trajectory of Schmit’s cancer diagnosis).[3] As of today, Schmit has served
          a little over one year and eight months of his sentence, dating from his
          arrest on April 16, 2019. See PSR at p. 1. Releasing Schmit after spending
          so little time in custody would most certainly fail to reflect the severity
          of the crime, fail to provide just punishment, and fail to afford adequate
          general deterrence.

    Order Denying Motion for Compassionate Release at 4–5. These considerations

    are as relevant now as they were when the Court denied the pro se motion for

    compassionate release. As of today, Schmit has served two years and four



    3      Schmit suggests that when the Court sentenced him to a term of 240 months in prison,
    there was a possibility he might live long enough to see his release date. Motion for
    Reconsideration at 6–7. But at sentencing, the Court was aware that Schmit had been
    diagnosed with Stage IV colon cancer that was considered “incurable.” (Doc. 52-8, Oncology
    Report of Brian Ramnaraign, M.D., p. 3). The Court was further aware at the time that his
    life expectancy was six months without chemotherapy and two to three years even with
    chemotherapy. Id.


                                                5
Case 3:19-cr-00077-MMH-PDB Document 76 Filed 08/31/21 Page 6 of 8 PageID 2884




    months in prison for the offense described above. Reducing Schmit’s 20-year

    prison sentence to 28 months “would most certainly fail to reflect the severity

    of the crime, fail to provide just punishment, and fail to afford adequate general

    deterrence.” Id. at 5.

          Moreover, as the Court noted in its prior Order, Schmit resides at Butner

    FMC, which is a dedicated medical facility. He was moved into a hospice

    program at Butner FMC on December 29, 2020. (See Doc. 63-4, Medical Records

    at 53); see also Motion for Reconsideration at 6–7. There is no indication that

    the hospice program at Butner FMC is not providing appropriate palliative care

    or comfort measures.

          The Court recognizes that Schmit now has a release plan to be admitted

    to the VA hospice facility in Lake City, Florida, where he can have family

    visitations uninhibited by Covid-19 restrictions like those at Butner FMC. But

    as the United States points out, neither Schmit’s release plan nor his medical

    condition sufficiently mitigates the danger he poses to the community. See

    Response at 5–8.

          Not only did Schmit commit the instant offense while suffering metastatic

    colon cancer, he used the disease to commit the crime. Schmit leveraged his

    illness (and his fake persona as a 17-year-old boy) to elicit sympathy from the

    underage victims and to manipulate them into sending pornographic images of

    themselves. (See Doc. 53-1, Gov’t Sentencing Exhibit 1, Text Message Logs).


                                            6
Case 3:19-cr-00077-MMH-PDB Document 76 Filed 08/31/21 Page 7 of 8 PageID 2885




    Schmit required nothing more than a mobile device to accomplish his offense.

    As the United States points out, “[i]n a world of ubiquitous access to internet-

    connected devices, the condition of release proposed by the defendant [to

    prohibit access to the internet] is difficult to enforce, especially in a relatively

    open environment such as a ward at a Veterans Affairs hospital.” Response at

    7. Given the ever presence of internet-connected devices, the ease and lack of

    exertion required to use them, and Schmit’s willingness to leverage his disease

    to commit child sexual exploitation, neither the conditions of supervised release

    nor his failing health eliminate the risk that he will repeat the crime of which

    he was convicted. That Schmit has shown a lengthy pattern of deceptive and

    manipulative behavior towards others, including those close to him, compounds

    the Court’s concerns. See PSR at ¶¶ 9–12, 15–22, 41, 49, 70–75, 93.

          The Court recognizes that Schmit had a difficult upbringing, Motion for

    Reconsideration at 2–3, but that does not explain or justify what he did to the

    victims in this case. The Court also recognizes that he wishes to have in-person

    visitations with family members, which Butner FMC cannot accommodate at

    this time because of Covid-19 protocols. That said, Butner FMC can arrange

    family visitations on a limited basis, including through video equipment. See

    Response at 9–10.

          The Court is sympathetic to Schmit and his family members. The Court

    does not doubt that Schmit was a loving husband and is a caring father. See


                                             7
Case 3:19-cr-00077-MMH-PDB Document 76 Filed 08/31/21 Page 8 of 8 PageID 2886




    Letter of Susan German. The bad things Schmit did in life do not erase the good,

    but neither does the good erase the bad. Schmit is in prison not because of a

    single ill-advised choice he made, but because of a pattern of destructive choices

    he made over the course of months and years. Unfortunately, “the choices we

    make during our lifetimes will sometimes make it difficult in the end.” United

    States v. Kincaid, No. 06-30073, 2020 WL 1874113, at *4 (C.D. Ill. Apr. 15, 2020)

    (denying motion for compassionate release by terminally ill defendant convicted

    of production and possession of child pornography). The Court wishes peace and

    closure for Schmit and his family, but also for his victims. Under all the

    circumstances, the Court cannot justify releasing Schmit from prison.

            Accordingly, having fully considered the parties’ arguments and

    submissions, Defendant Mark Wesley Schmit’s Motion for Reconsideration

    (Doc. 70) is DENIED.

            DONE AND ORDERED at Jacksonville, Florida this 31st day of August,

    2021.




    lc 19
    Copies:
    Counsel of record
    Defendant Mark Wesley Schmit



                                            8
